       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HELEN SWARTZ, Individually,                       :
                                                  :
                Plaintiff,                        :
                                                  :
vs.                                               :       Case No.:
                                                  :
CACHET HOTEL AMERICAS                             :
CORPORATION, a Delaware Corporation,              :
                                                  :
            Defendant.                            :
_______________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

individuals similarly situated (sometimes referred to as APlaintiff@), hereby sues the Defendant,

CACHET HOTEL AMERICAS CORPORATION, a Delaware Corporation (sometimes referred

to as ADefendant@), for Injunctive Relief, and attorney=s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. (AADA@), and for

damages pursuant to N.Y. Exec. Law Section 296, et seq. and New York Civil Rights Law §

40, et seq.

                                             COUNT I

        1.      Defendant=s property, THE CACHET BOUTIQUE NEW YORK HOTEL, is

located at 510 West 42nd Street, New York, NY, in the County of New York.

        2.      Venue is properly located in the Southern District of New York because venue

lies in the judicial district of the property situs. The Defendant=s property is located in and does

business within this judicial district.

        3.      Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been given
       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 2 of 13




original jurisdiction over actions which arise from the Defendant=s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See also 28 U.S.C. ' 2201 and '

2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

U.S.C. 1367.

        4.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Ms. Swartz has multiple sclerosis and is

mobility impaired, and uses an electric scooter to ambulate.

                Helen Swartz was born and raised in New York City and visits on an average of

five times a year to see shows, eat at facilities, visit family and friends, get her hair cut, and to

shop at stores. Her younger daughter lives in Brooklyn and attends The New School on Fifth

Avenue, her father lives in Great Neck, her brother lives on the upper West Side and her first

cousins reside in New York City. When Ms. Swartz is in New York City her eldest daughter and

granddaughter often take the train from Philadelphia to New York to meet her. Ms. Swartz dines

out with friends and family every time she is in New York.

                Helen Swartz was a guest of the subject hotel from November 14, 2019 through

November 15, 2019, and has reservations to return to the property on June 25, 2019 through June

26, 2019, to meet college friends from New Jersey, and to avail herself of the goods and services

offered to the public at the property, if the facilities are fully accessible and the barriers to access

have been corrected. The Plaintiff has encountered architectural barriers at the subject property,

which have impaired her use of the facilities and the amenities offered, and have endangered her

safety at the facilities and her ability to access the facilities’ facilities and use the restrooms.

        5.      Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.




                                                    2
       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 3 of 13




Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as THE

CACHET BOUTIQUE NEW YORK HOTEL, and is located at 510 West 42nd Street, New

York, NY.

       6.      Helen Swartz has a realistic, credible, existing and continuing threat of

discrimination from the Defendant=s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 8 of this Complaint.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Helen Swartz has visited the subject

property and desires to visit THE CACHET BOUTIQUE NEW YORK HOTEL in the near

future, not only to avail herself of the goods and services available at the property, but to assure

herself that this property is in compliance with the ADA so that she and others similarly situated

will have full and equal enjoyment of the property without fear of discrimination.

       7.      The Defendant has discriminated against the individual Plaintiff and others

similarly situated by denying them access to, and full and equal enjoyment of, the goods,

services, facilities, privileges, advantages and/or accommodations of the buildings, as prohibited

by 42 U.S.C. ' 12182 et seq.

       8.      The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of THE CACHET BOUTIQUE NEW YORK

HOTEL has shown that violations exist. These violations that Ms. Swartz has personally

observed or encountered, and which were confirmed by Plaintiff’s ADA expert, include but are




                                                  3
       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 4 of 13




not limited to:

               a.      The hotel does not offer a person with a disability a choice of types of
        guestrooms that are offered to abled individuals. This is in violation of section 224.5 of
        the 2010 Standards for Accessible Design. §36.201, §36.304. This condition denies the
        plaintiff the same choices that an abled person has. The Hotel does not provide the
        required amount of compliant accessible guest rooms and the accessible rooms are not
        dispersed among the various classes of accommodations, in violation of section 224.2 of
        the Standards.

               b.       The check-in counter is too high. This is in violation of sections 227 and
        904 of the 2010 Standards for Accessible Design. §36.304. This condition made it
        difficult for the Plaintiff to access the facility.

               c.      Accessible seating is not provided at the assorted tables. This is in
        violation of sections 226 and 902 of the 2010 Standards for Accessible Design. This
        condition made it difficult for the Plaintiff access the tables and bars around the hotel and
        in the restaurants. §36.304

               d.      Accessible seating is not provided at the assorted tables and bar in
        Treadwell Park restaurant. This is in violation of sections 226 and 902 of the 2010
        Standards for Accessible Design. This condition made it difficult for the Plaintiff access
        the tables and bars around the hotel and in the restaurants. §36.304

               e.     Appropriate handrails are not provided by the stairways. This is in
        violation of section 504.6 of the 2010 Standards for Accessible Design §36.304. This
        condition makes it difficult to use.

               f.       The doorway to the patios has high thresholds that a person in a
        wheelchair is unable to access. This is in violation of section 404.2.5 of the 2010
        Standards for Accessible Design §36.304. This condition denied the plaintiff the ability
        to participate in this activity that is afforded to other individuals. §36.201, §36.202.

               g.     The house phones are out of reach to a person in a wheelchair. This is in
        violation of section 308 of the 2010 Standards for Accessible Design. This condition
        made it difficult for the plaintiff to access the phones. §36.304.

              h.     In the accessible guestroom, the door hardware is out of reach to a person
        in a wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
        Design. This condition made it difficult for the plaintiff to access the door hardware.
        §36.304.




                                                 4
Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 5 of 13




       i.       In the accessible guestroom, the window controls require tight grasping,
 pinching, or twisting of the wrist to operate. This is in violation of section 309.4 of the
 2010 Standards for Accessible Design. This condition made it difficult for the plaintiff
 to operate the curtains. §36.304.

       j.      In the accessible guestroom, a clear path of travel is not provided to get to
 items in the room. This is in violation of section 806.2.3. of the 2010 Standards for
 Accessible Design §36.304. This condition makes it difficult for the plaintiff to access
 some of the items in the room.

       k.     In the accessible guestroom, the closet rod is out of reach to a person using
 a wheelchair. This is in violation of section 811 of the 2010 Standards for Accessible
 Design. This condition made it difficult for the plaintiff to access items in the closet.
 §36.304.

        l.       In the accessible guestroom, the light fixture requires tight grasping,
 pinching, or twisting of the wrist to operate. This is in violation of section 309 of the
 2010 Standards for Accessible Design §36.304. This condition makes it difficult for the
 plaintiff to access the lights.

       m.     In the accessible guestroom bathroom, the toilet paper dispenser is too far
 from the water closet. This is in violation of section 806.2.4 of the 2010 Standards for
 Accessible Design §36.304. This condition makes it difficult for the plaintiff to access.

       n.     A fixed seat is not provided in the accessible guestroom bathroom roll-in
 shower. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
 Design §36.304. This condition makes it difficult for the plaintiff to access the facility.

        o.     In the accessible guestroom bathroom, the shower unit in the roll-in
 shower is out of reach. This is in violation of section 806.2.4 of the 2010 Standards for
 Accessible Design §36.304. This condition makes it difficult for the plaintiff to access
 the facility.

        p.     The shower spray unit in the roll-in shower in the accessible guestroom
 bathroom does not have an on/off control with a non-positive shut-off. This is in
 violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
 condition makes it difficult the plaintiff to access the facility.

         q.     In the accessible guestroom bathroom, a clear floor space is not provided
 to access the lavatory. This is in violation of section 806.2.4 of the 2010 Standards for
 Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the
 facility. §36.304.


                                         5
Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 6 of 13




        r.       Items in the accessible guestroom and bathroom are out of reach to a
 person using a wheelchair. This is in violation of sections 308 and 806 of the 2010
 Standards for Accessible Design. §36.304. This condition made it difficult for the
 Plaintiff to use the facilities.

        s.     Items in the Fitness Center are out of reach to a person in a wheelchair.
 This is in violation of section 308 of the 2010 Standards for Accessible Design. §36.304.
 This condition made it difficult for the Plaintiff to use the facilities. §36.304.

         t.      The accessible stall in the hotel bathroom does not have appropriate grab
 bars by the water closet. This is in violation of section 604.5 of the 2010 Standards for
 Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the
 facilities. §36.304.

        u.    Inside the hotel bathroom, a clear floor space is not provided to access the
 lavatories. This is in violation of section 606.2 of the 2010 Standards for Accessible
 Design. §36.304. This condition made it difficult for the Plaintiff to use the facilities.
 §36.304.

        v.      In the hotel bathroom, the lavatory inside the accessible stall and the
 lavatory in the bathroom are too high. This is in violation of section 606.3 of the 2010
 Standards for Accessible Design. §36.304. This condition made it difficult for the
 Plaintiff to use the facilities. §36.304.

         w.       In the hotel bathroom, the pipes underneath the lavatory inside the
 accessible stall and the lavatories in the bathroom are exposed. This is in violation of
 section 606.5 of the 2010 Standards for Accessible Design. §36.304. This condition made
 it difficult for the Plaintiff to use the facilities. §36.304.

        x.        In the hotel bathroom, the mirror inside the accessible stall and the mirror
 in the bathroom are too high. This is in violation of section 603.3 of the 2010 Standards
 for Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use
 the facilities. §36.304.

        y.       Inside the hotel bathroom, the water closet in the accessible toilet
 compartment is located too far from a side wall. This is in violation of section 604.2 of
 the 2010 Standards for Accessible Design. §36.304. This condition made it difficult for
 the Plaintiff to use the facility. §36.304.

       z.     In the Treadwell Park bathroom grab bars are not provided by the water
 closet. This is in violation of section 604.5 of the 2010 Standards for Accessible


                                          6
      Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 7 of 13




        Design. §36.304. This condition made it difficult for the Plaintiff to use the facilities.
        §36.304.

                aa.    In the Treadwell Park bathroom, a clear floor space is not provided to
        access the lavatory. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the
        facility. §36.304.

               bb.    In the Treadwell Park bathroom, the lavatory is too high. This is in
        violation of section 606.3 of the 2010 Standards for Accessible Design. §36.304. This
        condition made it difficult for the Plaintiff to use the facilities. §36.304.

               cc.    In the Treadwell Park bathroom, the mirror is too high. This is in
        violation of section 603.3 of the 2010 Standards for Accessible Design. §36.304. This
        condition made it difficult for the Plaintiff to use the facilities. §36.304.

              dd.    The plaintiff was unable to make reservations online for an accessible
        guest room during the same hours and in the same manner as individuals who do not
        need accessible rooms. This is in violation of sections §36.201, §36.202, §36.302(e)(1),
        §36.304. This denies the Plaintiff a full and equal opportunity to book a room online in
        the same manner as individuals who do not need an accessible room.

              ee.      The hotel does not provide the required amount of compliant accessible
        guest rooms. This is in violation of section 224 of the 2010 Standards for Accessible
        Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the
        subject hotel.

              Maintenance

               ff.     The accessible features of the facility are not maintained, creating barriers
        to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


       9.     The foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

Design, as adopted by the U.S. Department of Justice.

       10.     The discriminatory violations described in paragraph 8 are not an exclusive list of

the Defendant=s ADA violations. Plaintiff requires the inspection of the Defendant=s place of



                                                 7
       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 8 of 13




public accommodation in order to photograph and measure all of the discriminatory acts

violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

individuals similarly situated, have been denied access to, and have been denied the benefits of

services, programs and activities of the Defendant=s buildings and its facilities, and have

otherwise been discriminated against and damaged by the Defendant because of the Defendant=s

ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated will

continue to suffer such discrimination, injury and damage without the immediate relief provided

by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff

requires an inspection of the Defendant=s place of public accommodation in order to determine

all of the areas of non-compliance with the Americans with Disabilities Act.

       11.     Defendant has discriminated against the individual Plaintiff by denying her access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. ' 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       12.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.




                                                 8
       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 9 of 13




Plaintiff has retained the undersigned counsel and is entitled to recover attorney=s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. ' 12205 and 28 CFR 36.505.

       13.     Defendant is required to remove the existing barriers to the physically disabled

when such removal is readily achievable for its place of public accommodation that have existed

prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration to

Defendant=s place of public accommodation since January 26, 1992, then the Defendant is

required to ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant=s facility is one which was designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant=s facility must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       14.     Notice to Defendant is not required as a result of the Defendant=s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.

       15.     Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter THE CACHET

BOUTIQUE NEW YORK HOTEL to make those facilities readily accessible and useable to the

Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the facility

until such time as the Defendant cures its violations of the ADA. The Order shall further require

the Defendant to maintain the required assessable features on an ongoing basis.

       16.     A lawsuit was filed in this District solely with respect to deficiencies in the




                                                 9
      Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 10 of 13




property’s website (Gonzalez v. Marlton Hotel Operating, LLC, 1:18-cv-09563-PAE). Those

allegations are entirely separate and apart from the instant lawsuit.


       WHEREFORE, Plaintiff respectfully requests:

               a.      The Court issue a Declaratory Judgment that determines that the

       Defendant at the commencement of the subject lawsuit is in violation of Title III of the

       Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq.

               b.      Injunctive relief against the Defendant including an order to make all

       readily achievable alterations to the facility; or to make such facility readily accessible to

       and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendant to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and

       by failing to take such steps that may be necessary to ensure that no individual with a

       disability is excluded, denied services, segregated or otherwise treated differently than

       other individuals because of the absence of auxiliary aids and services, and to require the

       institution of a policy that requires Defendant to maintain its accessible features.

               c.      An award of attorney=s fees, costs and litigation expenses pursuant to 42

       U.S.C. ' 12205.

               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.




                                                 10
      Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 11 of 13




                                             COUNT II
                    VIOLATION OF NEW YORK CIVIL RIGHTS LAW

       17.     Plaintiff realleges all prior obligations as if fully set forth herein.

       18.     New York Law provides that it shall be an unlawful discriminatory practice for

any person, being the owner, lessee, proprietor, manager, superintendent, agent or employee of

any place of public accommodation, resort or amusement, because of the race, creed, color,

national origin, sexual orientation, military status, sex or disability or marital status of any

person, directly or indirectly..... [to deny] such person any of the accommodations, advantages,

facilities or privileges thereof........N.Y. Exec. Law Section 296(2)(a).

       19.     For the purposes of the foregoing paragraph, “discriminatory practice” includes:

                A.       A refusal to make reasonable modification in policies, practices or
       procedures, when such modifications are necessary to afford facilities, privileges,
       advantages or accommodation to individuals with disabilities, unless such person can
       demonstrate that making such modifications would fundamentally alter the nature of such
       facilities, privileges, advantages or accommodations;

               B.     A refusal to take such steps as may be necessary to ensure that no
       individual with a disability is excluded or denied services because of the absence of
       auxiliary aids and services, unless such a person can demonstrate that taking such steps
       would fundamentally alter the nature of the facility, privilege, advantage or
       accommodation being offered or would result in an undue burden; and

              C.       A refusal to remove architectural barriers, and communication barriers that
       are structural in nature, in existing facilities......, where such removal is readily
       achievable......N.Y. Exec. Law Section 296(2)(c).

       20.     Pursuant to N.Y. Exec. Law Section 297(9), “Any person claiming to be

aggrieved by an unlawful discriminatory practice shall have a cause of action in any court of

appropriate jurisdiction for damages.”

       21.     Due to Defendant’s discrimination and failure to provide accessibility by

removing barriers to access at its property as discussed in this Complaint, Plaintiff suffered

emotional distress, humiliation, mental anguish and other injuries.


                                                  11
       Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 12 of 13




       22.     A place of public accommodation “shall be deemed to include ... hotels,” N.Y.

Civ. Rights Law §40.

       23.     New York law mandates, “all persons within the jurisdiction of this state shall be

entitled to the full and equal accommodations, advantages, facilities and privileges of any place

of public accommodation....” N.Y. Civ. Rights Law §40.

       24.     Defendant’s property is a place of public accommodation as defined in §40.

       25.     N.Y. Civ. Rights Law §41 states, “Any person who or any agency, bureau,

Corporation or association shall violate any provisions of sections forty, forty-a, forty-b or forty-

two or incite the violation of any said provisions…shall for each and every violation thereof be

liable to a penalty of not less than One Hundred Dollars ($100.00) nor more than Five Hundred

Dollars ($500.00) to be recovered by the person aggrieved…thereby in any court of competent

jurisdiction in the county in which the plaintiff or the defendant shall reside… also, any person

who shall violate any of the provisions of the foregoing section shall be deemed guilty of a

misdemeanor.”

       26.     Plaintiff, Ms. Swartz visited Defendant’s property and encountered the

discriminatory barriers discussed in this Complaint and seeks minimum statutory damages under

§41.

       27.     By maintaining architectural barriers and policies that discriminate against people

with disabilities and through the other actions described above, Defendant, has, directly and/or

indirectly, refused, withheld from, and denied to Plaintiff, Swartz, because of her disability, the

full enjoyment of its property.

       28.     Plaintiff, Helen Swartz, has been damaged and will continue to be damaged by

this discrimination as more fully set forth above.




                                                 12
      Case 1:19-cv-11266-LTS-DCF Document 1 Filed 12/09/19 Page 13 of 13




       WHEREFORE, the Plaintiff respectfully requests that this Court award Helen Swartz

statutory damages pursuant to N.Y. Civ. Rights Law §41, and compensatory damages pursuant

to N.Y. Exec. Law Section 297(9) and award Plaintiff’s attorney’s fees, costs and expenses

incurred prosecuting this action.


Dated: December 9, 2019                         Respectfully submitted,

                                                /s/ Lawrence A. Fuller
                                                Lawrence A. Fuller, Esq. (LF 5450)
                                                FULLER, FULLER & ASSOCIATES, P.A.
                                                12000 Biscayne Blvd., Suite 502
                                                North Miami, FL 33181
                                                (305) 891-5199
                                                (305) 893-9505 - Facsimile
                                                Lfuller@fullerfuller.com

                                                Counsel for Plaintiff Helen Swartz




                                           13
